     Case 2:20-cv-02399-JAM-EFB Document 30 Filed 08/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JULIAN RODRIGUEZ,                                Case No. 2:20-cv-02399 JAM EFB
12
                                           Plaintiff, [PROPOSED] ORDER
13
                   v.
14

15   R. ENLERS,
16                                      Defendant.
17

18        GOOD CAUSE APPEARING,

19        IT IS ORDERED that Defendant’s Motion to Stay non-exhaustion based discovery is

20   GRANTED. Discovery pertaining to issues other than the exhaustion of an administrative

21   remedy will not be permitted absent an order from this Court. The Discovery and Scheduling

22   Order is vacated. A new Discovery and Scheduling Order will be issued after a final ruling on

23   Defendant’s Exhaustion-Based Motion for Summary Judgment.

24
     Dated: August 16, 2021.
25

26

27

28

                                                                [Proposed] Order (2:20-cv-02399 JAM EFB)
